Root, J.,
dissenting.
I cannot agree to the holding in this case. The opinion holds that evidence of collateral facts is improper, if the record, minus such evidence, presents a question of the veracity of witnesses, and thereby it seems to me discredits every other decision of this court upon that point, notably Blomgren v. Anderson, 48 Neb. 240; Farmers State Bank v. Yenney, 73 Neb. 338; Shepherd v. Lincoln Traction Co. 79 Neb. 834. The fact that no authority other than the opinion is cited to sustain this proposition leads one to surmise that there is neither precedent nor authority to sustain the principle announced. Moreover, the hypothetical questions fairly reflect defendant’s theory of the scope of plaintiff’s employment, and therefore the basis upon which he would consider himself obligated to pay, and might shed some light upon the improbability of an agreement on his part to pay them a fee in excess of that paid to experienced counsel in the case.
The opinion commits the court to holding that, where there are two conflicting theories, a hypothetical question may not be based upon facts relevant to one theory unless it includes undisputed evidence pertinent to the other, whereas the rule is otherwise. Kiekhoefer v. Hidershide, 113 Wis. 280; 2 Elliott, Evidence, sec. 1119; 1 Wigmore, Evidence, sec. 681. Defendant’s testimony, fairly considered, amounts to this: That he employed the plaintiff Landis, not Landis and Schick, and told him: “You won’t have to hunt up any testimony or anything of that kind, but watch along, and, if you are wanted to do anything, to do it.” That plaintiffs were not requested to do anything, but merely appeared in court at the time the case was tried, and Mr. Landis made an argument to the jury.
The objection that the questions did not fairly reflect the testimony was also too general to predicate error upon the court’s ruling. Mr. Commissioner Irvine, speaking for this court in Chicago, R. I. & P. R. Co. v. Archer, 46 *682Neb. 907, wherein this subject was considered, said: “We do not think that the objections that no foundation had been laid for the question, and that the question was not properly framed, are sufficient to suggest the defects complained of.” Counsel should have directed the court’s attention to the vital undisputed evidence that they now claim was omitted from the hypothetical questions. A trial court ought not to be required to retain in mind and apply to hypothetical questions all of the relevant evidence introduced.
The jurors were instructed that, if they found that an account had been stated between the parties, the value of the services rendered, whether more or less than the amount agreed upon, would be immaterial. All of the facts were before the jury, together with plaintiffs’ testimony that their services were worth $225 and it is highly improbable that the result would have been otherwise had the objections been sustained.
The record does not justify a reversal of the judgment of the district court..
Button, J., concurs in this dissent.